The opinion of the court was delivered, January 26th 1874, by
Agnew, C. J.
What is termed a naked power to refer a subject of controversy to arbitration, is undoubtedly revocable. But where the agreement partakes of the nature of a contract, whereby important rights are gained and lost reciprocally, and the submission is the moving consideration to these acts, a different rule prevails. Such agreements are compromises, and should be faithfully adhered to, unless there has been fraud or corruption, or gross misbehavior by the referees. Interest veipublicce ut sit finis litium. The agreement before us is of the latter class. Two suits were pending, one in covenant against the defendant as purchaser on the contract of sale, the other in assumpsit on a note given by the defendant with sureties upon the contract. The parties agreed to consolidate these actions and try them before referees, who should render a final award whether the defendant should pay anything, and if any, how much, and the sureties agreed to become responsible for this entire final sum, while the defendant should be relieved from the obligation to take any conveyance under the contract of sale. Here valuable rights were released and acquired on each side, and the effect of the settlement on this basis was to put an end to litigation ruinous to both sides, for the original contract of sale had become involved in inextricable difficulties. Under such circumstances, it was not in the power of the defendant at the last moment, and after the referees had gone far into the case, suddenly to give a notice of revocation, and avert a result. This is sufficient for the case; but we may add by way of caution, that it is doubtful whether anything is in the record which would enable us to reach the facts of the case. There is no appeal, and the writ of error reaches only matters upon the record.
Judgment affirmed.